Citation Nr: 9910632	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  93-16 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for the residuals of a 
left hand injury.

3.  Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a December 1991 rating action 
of the Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO notified the 
veteran of that decision in January 1992 and he submitted a 
notice of disagreement (NOD) in February 1992.  The RO issued 
a statement of the case (SOC) in March 1992.  The veteran's 
substantive appeal was received in December 1992.  The issues 
originally on appeal included claims of service connection 
for a hiatal hernia and the residuals of pneumonia; however, 
the RO subsequently granted service connection for 
gastroesophageal reflux, claimed as hiatal hernia and the 
residuals of pneumonia.  As such, the issues presently before 
the Board are as noted on the title page.

The veteran testified at a personal hearing at the RO in 
February 1993.  A transcript of that hearing is of record.  

The Board remanded the case in July 1995 for additional 
development.  The Board again reviewed the case in December 
1998 and determined that it was necessary to obtain an 
opinion regarding the claimed left ankle disability from a 
medical expert with the Veterans Health Administration (VHA).  
An opinion was rendered and the veteran's representative was 
provided with a copy of the opinion and afforded an 
opportunity to respond thereto.




FINDINGS OF FACT

1.  The veteran's left ankle injury in service was considered 
uncomplicated and mild, without abnormal residual findings.  

2.  The preponderance of the evidence does not establish that 
the veteran has a left ankle disability which is due to in-
service disease or injury. 

3.  The veteran's currently demonstrated left palm scar is as 
likely as not due to service.  

4.  There is no medical evidence of hearing loss currently.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a left ankle 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).  


2.  The veteran's residual scar of the left palm was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).

3.  A well-grounded claim of service connection for bilateral 
defective hearing has not been presented.  38 U.S.C.A. § 
5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A careful review of the service medical records reveals that 
the report of a May 1987 enlistment examination was silent 
for any pertinent defects.  Following an audiological 
evaluation, pure tone thresholds were reported as 15, 5, 0, 0 
and 5 decibels in the right ear and 5, 0, 0, 5 and 5 decibels 
in the left ear at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.

In March 1989, the veteran presented with a small puncture 
laceration to the palm of the left hand.  He reported that a 
glass pipette used in the chemical lab had broken in his 
hand.  X-ray studies were negative for a foreign body and the 
wound was cleaned and dressed.  The wound was noted to be 
nearly closed the next day and the veteran had full flexor 
use of the left hand.  

In September 1989, the veteran was treated for an inversion 
sprain of the left ankle.  X-ray studies were negative for a 
fracture.  In November 1990, the veteran complained of pain 
on the left side of his body, including the left anterior 
foot, after stepping into a hole and falling.  Physical 
examination revealed contusion to the left foot and the 
veteran was instructed to apply ice to his left ankle for 24 
hours.  

In August 1991, the veteran underwent a separation 
examination, to include an audiological examination.  Pure 
tone thresholds were reported as 30, 25, 30, 20 and 25 
decibels in the right ear and 20, 20, 20, 15 and 20 decibels 
in the left ear at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Clinical evaluations of all systems, with the 
exception of ocular motility, were reported as normal.  On 
the medical history portion of that examination, the veteran 
reported that his joints became "achy" with weather 
changes, that he needed to have people repeat statements and 
that he heard a "dull noise," especially in quiet areas.  
The examining physician summarized the pertinent data as "as 
above;" noting the veteran's report, but adding no further 
comment.

Post-service medical records include the report of a November 
1991 VA examination in which the veteran reported that his 
left hand had been cut by broken glass "no residual 
problems," his left ankle had been sprained in 1989 "no 
residual problems," and he noticed occasional humming in his 
ears.  Following physical examination, the diagnoses included 
hearing abnormality by history.  There were no diagnoses 
entered regarding the left ankle or left hand.  The report of 
an audiological examination noted pure tone air conduction 
thresholds as 10, 10, 10, 5 and 5 decibels in the right ear 
and 10, 10, 5, 0 and 5 decibels in the left ear at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.  The veteran's 
speech discrimination was reported as 94 percent in the right 
ear and 96 percent in the left ear.  In summarizing the 
audiologic test results, the Chief of the Audio and Speech 
Pathology service noted that the veteran's hearing was within 
normal limits for all pure tones and speech discrimination 
was excellent bilaterally.

The report of a December 1992 physical examination conducted 
for reserve purposes noted that the veteran was not qualified 
for retention due to recurrent pain in both knees, hiatal 
hernia and excessive body weight.  There were no complaints 
or findings regarding the left ankle or hand.  An 
audiological examination reported pure tone air conduction 
thresholds as 20, 5, 5, 5 and 5 decibels in the right ear and 
10, 5, 5, 10 and 20 decibels in the left ear at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.  The veteran's 
speech discrimination was not tested at that time.

The report of a September 1995 VA audiological examination 
noted the veteran's report that he did not experience 
tinnitus.  Pure tone air conduction thresholds were reported 
as 10, 10, 10, 5 and 5 decibels in the right ear and 10, 5, 
0, 5 and 5 decibels in the left ear at 500, 1000, 2000, 3000, 
and 4000 hertz, respectively.  The veteran's speech 
discrimination was reported as 100 percent in each ear.  In a 
summary of the results, it was noted that the veteran's 
hearing sensitivity was within normal limits for pure tones 
bilaterally; word discrimination was excellent bilaterally 
and the veteran reported no tinnitus.  

Pursuant to the July 1995 Board remand, the veteran was 
afforded a VA examination in January 1996 at which time he 
related the history of injuries to his left hand and left 
ankle during service.  He reported that he felt no 
limitations or problems with his left hand as a result of the 
in-service complaints.  Regarding the left ankle, the veteran 
reported intermittent swelling associated with any twisting 
motion of the ankle.  He reported a "giving way" sensation, 
as well as a clicking sound, especially on ascending stairs.  

Physical examination of the palm of the left hand revealed a 
.5 cm longitudinal scar, described as well healed and 
nontender.  The examiner observed that the veteran appeared 
to use his left hand without difficulty and the impression 
was that there was no deformity or disability involving the 
left hand.  Following physical examination of the left ankle 
and review of x-ray studies, the impression was that of 
probable remote history of lateral ankle sprain with 
intermittent symptoms, now involving lateral ankle ligaments. 

VA outpatient treatment reports include records referable to 
unrelated conditions.  In January 1998, the veteran was noted 
to have bilateral carpal tunnel syndrome.  At that time, the 
treating physician queried whether the veteran's computer 
work may be the etiology of the condition or whether it was 
related to noted hand edema.  

At the January 1993 personal hearing, the veteran reiterated 
his claims regarding the injuries to his left hand and ankle 
during service and described his complaints regarding his 
hearing difficulty.  He testified that he had cut his hand on 
a glass bulb while working in a lab and presently experienced 
occasional "tingling" in that hand.  Regarding the left 
ankle, he reported that he injured it while participating in 
physical training and currently complained of weakness in the 
ankle.  The veteran further testified that he had difficulty 
hearing when there was background noise.  He reported that, 
during service, his work area was located in a building near 
large generators.  He indicated that he had complained of 
hearing difficulty during service, but had not sought 
treatment for related complaints since discharge.  

When the Board initially reviewed the case in July 1995, it 
was noted that further development was required.  After 
completion of the development requested on remand, the Board 
determined that additional inquiry concerning the medical 
question central to the issue of service connection for a 
left ankle disorder was required prior to appellate 
disposition of that claim.  The Board's request for an 
opinion was sent to a Chief, Orthopedic Service at a VA 
Medical Center.  

In a January 1999 opinion, the physician reviewed the claims 
folder and related the veteran's pertinent medical history.  
The physician specifically noted the veteran's complaints in 
service and the reports of VA examinations conducted after 
service.  It was the expert's opinion that the veteran's 
"claimed ankle condition is unrelated to the military 
service."  The physician noted that the veteran had had 
multiple complaints and agreed with the diagnosis of a sprain 
in all instances.  It was observed that the diagnosis of an 
"uncomplicated, mild sprain," was supported by the fact 
that none of the veteran's injuries had required surgical 
intervention, or even casting, and recovery had occurred in a 
short period of time.  It was further noted that follow-up 
examinations did not reveal any abnormal residual findings.  

II.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. §§ 3.102, 3.303(d) (1998).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Left ankle.  The Board initially finds that because of the 
January VA examiner's impression of "probable remote 
history" of lateral ankle sprain with intermittent symptoms  
the veteran has presented a well-grounded claim of service 
connection for a left ankle disorder.  38 U.S.C.A. § 5107(a).  
The Board further finds that the matter has been adequately 
developed for the purpose of appellate review.

The veteran contends that his current left ankle complaints 
are related to injuries noted in service.  A relationship 
between the in-service injuries and present findings was 
raised in a January 1996 VA examination which yielded an 
impression of "probable remote history" of lateral ankle 
sprain with intermittent symptoms.  A VA medical expert who 
reviewed the file noted that the veteran had been treated for 
left ankle and foot complaints during service, characterized 
as an "uncomplicated, mild sprain."  The expert also 
observed that VA examinations conducted in August 1993 and 
March 1998 were silent for any ankle complaints.  The expert 
in orthopedics opined that the veteran's "claimed" ankle 
condition was unrelated to military service.  

Under the doctrine of reasonable doubt, the veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  
Therefore, when a veteran seeks benefits and the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Board gives greater weight to the 
opinion offered by the physician within VHA, in part, because 
that opinion comes only after a review of the entire record 
as requested by the Board and refers to specific events and 
medical history to support the analysis.  The opinion noting 
a "probable remote history" offered after the January 1996 
VA examination did not include any reference to the 
information relied upon in forming that opinion.  It does not 
appear that the examiner had access to the claims folder and 
no clinical foundation for the opinion was provided. 

Although the veteran contends that service connection for a 
left ankle disorder is warranted, as a lay person, he is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Espiritu, supra.

Following receipt of the VHA opinion, no additional competent 
evidence has been submitted regarding the questions of 
medical diagnosis and causation.  As the negative evidence is 
found to outweigh that which is positive on the merits of the 
presented issue, the benefit of the doubt doctrine is not 
applicable and service connection is not warranted.  
38 U.S.C.A. § 5107(b); See Gilbert, supra. 

Residuals of a left hand injury.  The Board finds that the 
veteran's claim related to the left hand injury is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) and 
this matter has been adequately developed for the purpose of 
appellate review.  

As noted hereinabove, the veteran's service medical records 
reveal that he was treated for a laceration of the left palm.  
The report of the January 1996 VA examination included the 
veteran's report that he had no problems or limitations of 
the left hand as a result of the in-service injury and the 
examiner's observation that the veteran used his left hand 
without difficulty.  While the examiner opined that there was 
no deformity or disability of the left hand, a scar was noted 
on the palmar aspect of the hand.  While the scar was not 
noted on the separation examination, the Board notes that 
notations made in connection with the in-service injury note 
a laceration to the palm of the left hand.  When considering 
the clinical records and most recent VA examination, the 
Board finds that it is reasonable to conclude that the 
residuals of a left hand injury are manifested by a scar to 
the left palm.  Hence, service connection is warranted for 
that condition.  

Bilateral defective hearing.  The veteran contends that he is 
suffering a hearing disability related to service.  In this 
regard, such lay assertions are beyond the veteran's 
expertise (see King, supra), and the Board must look to other 
evidence of record to determine whether he has presented a 
well-grounded claim of service connection for bilateral 
defective hearing.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Board finds that the veteran has not submitted a well-
grounded claim with respect to the issue of bilateral 
defective hearing.  There is no competent evidence showing 
impaired hearing resulting in a disability as defined by 38 
C.F.R. § 3.385 during service or within one year of the 
veteran's discharge from service.  Likewise, there is no 
competent medical evidence showing that the veteran currently 
suffers from impaired hearing resulting in a disability as 
defined by 38 C.F.R. § 3.385.  Absent a present disability, 
the claim is not well grounded.  See Caluza, supra.  The 
statements of the veteran regarding having a hearing loss are 
not sufficient to well-ground a claim because, as a lay 
person, he is not competent to offer opinions as to the 
questions of medical diagnosis or causation presented in this 
case.  See Espiritu, supra.

The Board would note that the fact that the VA authorized an 
examination for the veteran's claimed condition does not mean 
that the veteran, who did not fulfill his statutory 
requirements to establish a well-grounded claim, is entitled 
to the duty to assist.  Slater v. Brown, 9 Vet. App. 240 
(1996)  (Whether a VA examination should be conducted under 
38 C.F.R. § 3.326 is an issue that arises only where a claim 
has already been determined to be well-grounded).  

In claims that are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  A remand, pursuant to 38 
U.S.C.A. § 5103(a) (If the veteran's application for benefits 
is incomplete, the VA shall notify the veteran of the 
evidence necessary to complete the application), is not 
necessary.  The veteran has not put VA on notice that 
competent evidence exists that supports his assertions that 
the claimed condition is linked to disease or injury while in 
service.  In fact, he testified that he had not received 
treatment for the claimed hearing loss since service.  A 
review of the correspondence in this case, to include the 
statement of the case and supplemental statement of the case, 
shows that the RO fulfilled its obligation under 38 U.S.C.A. 
§ 5103(a) as the veteran was fully informed of the reason for 
the denial of his claim and was advised of what evidence was 
needed in order to support his claim.

Finally, the Board has considered the "benefit of the 
doubt" doctrine; however, as the veteran's claim of service 
connection for bilateral defective hearing does not meet the 
threshold of being well grounded, a weighing of the merits of 
the claim is not warranted and the benefit of the doubt 
doctrine is not for application.  See Gilbert, supra.


ORDER

Service connection for a left ankle disorder is denied.

Service connection for a scar of the left palm is granted.  

As a well-grounded claim has not been presented, service 
connection for bilateral defective hearing is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

